Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 1/14/2022, which has been entered.

Claims 18-21 have been added; currently claims 1-21 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to the specification has been withdrawn.

In view of Applicant’s amendment, the 35 USC § 102 rejections of claims 1 and 17 have been withdrawn.

Applicant argued that “Reddy discloses…According to the above-quoted disclosure, Reddy merely discloses calculating a size or dimension of a finger. Reddy does not disclose calculating an area of a region.” (P. 10, the 1st and he 2nd complete paragraphs.)

However, Reddy discloses calculating the physical sizes in the in the x dimension and the y dimension of a rectangular region in the image (e.g., region 140 of Fig. 1C), the two sizes give the physical area corresponding to the rectangular image region.  While the example shown in ref. 140 of Fig. 1C  is a rectangular image region that contains more than one pixel, given that the pixels in the image have the same size (with respect to the image space), the physical area of a pixel, being rectangular, can be obtained in the same manner.  And the area of the object (e.g., the finger) can be obtained by summing the physical areas of all pixels contained in the image region defined by the finger, which is found in step 413 of Fig. 4A of Reddy.  In other words, based on the disclosure of Reddy, the physical area of an object such as the finger can be calculated in the obvious manner recited above.  Accordingly, while applicant is correct in that Reddy has not expressly disclosed calculating the physical area of an object (and thus 25 USC 102 rejection no longer applies to the amended claim), such a calculation is nonetheless obvious, as the above discussion reveals.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040) and Reddy (US 2017/0083230).

Regarding claim 1 (and similarly claim 17), Sakurai discloses one or more processors [Fig. 3 and paragraphs 75-76 (“…the information display apparatus 100…has a controller 110,…an imager 140…and a storer 160…The controller 110 has a CPU…a RAM”)] configured to: 
acquire a first image and an optical parameter of a camera which captures the first image, the first image including an object,
[Figs. 3, 7 and paragraphs 82 (“…the moving image (photographed image) as live view image obtained by the imager 140”), 107-108 (“…"scale information" and "unit scale" as shown in FIG. 7 are recorded in the reference image storing table…The scale information is to be used for specifying a scale of the subject among shot data concerning the reference image. An image size (the number of pixels) of the image concerned, a size of imaging elements (sensor size), distance to the subject, a focal length of a lens…are recorded as the scale information”).  Note that the subject mentioned under the column SCALE INFORMATION for each reference image is considered an object]
calculate an area (of a partial region) of the object by using the first image and the parameter
[Fig. 7 and paragraphs 107-108 (“…"scale information" and "unit scale" as shown in FIG. 7 are recorded in the reference image storing table…The scale information is to be used for specifying a scale of the subject among shot data concerning the reference image. An image size (the number of pixels) of the image concerned, a size of imaging elements (sensor size), distance to the subject, a focal length of a lens…are recorded as the scale information”), 111 (“The unit scale…is…an actual size corresponding to 1 pixel”), 112 (“…the size of the subject in the reference image is obtained by calculating the mathematical formula 2…(distance to the subject[mm] x sensor size[mm]) / focal length[mm]”)]

Sakurai does not expressly the following, which is taught by Reddy:
(that the area is that of) a partial region) of the object
[Figs. 1B, 1C and paragraphs 39 (“…in FIG. 1B, the hand image 109b may be contained within an image frame 130a…The image frame 130a may be searched for a feature of interest, such as a finger…identified in a window 140”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Sakurai with the teaching of Reddy as set forth above.  The reasons for doing so at least would have been to extract a region of interest from an object for further processing, as Reddy indicated in paragraph 39.

Regarding claim 18 (and similarly claim 20), Reddy further suggests:
wherein an area of each of the pixels depends on a depth of the each of the pixels
[Per the analysis of claim 1 above]

>>><<<
Claims 2-4, 12-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040), Reddy (US 2017/0083230) as applied to claims 1, 17, 18 and 20 above, and further in view of Yokokawa et al. (US 2014/0362188).

Regarding claim 2, the combined invention of Sukurai and Reddy discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Yokokawa:
detect the object by using depth information relating to the first image
[Figs. 3, 8 and paragraphs 49 (“The second object detector 55b detects the region of the image of an object based on the pixel values of a depth image. A continuous region having the same pixel values or pixel values in a predetermined range in which the pixel values can be deemed to be equivalent in a depth image is estimated to be the image of one object”), 71 (“…in the depth image 90, an image 92 of a sofa and an image 94 of two users as subjects are represented as rough regions according to the position in the depth direction”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Yokokawa by detection objects using depth.  The reasons for doing so at least would have been to detect objects irrespective of minute structures, color changes, and so forth in the actual shooting space, as Yokokawa indicated in paragraph 71.

Regarding claims 3, 4, 12-15 the combined invention of Sakurai, Reddy and Yokokawa further discloses: 
(Claim 3) detect the object by using a first feature amount relating to a shape pattern of the first image or a color pattern of the first image and a second feature amount relating to a depth pattern of the depth information
[Yokokawa: Figs. 3, 8 and paragraphs 28 (“…device 10 detects the image of a desired object from at least one of the stereo images based on shape, color”), 47 (“…The first object detector 55a detects the image of a predetermined object in a…depth image based on its shape, size, feature”)]
(Claim 4) wherein the one or more processors are configured to detect the partial region of the object
[Reddy: Fig. 4A (especially 415) and paragraphs 63 (“In block 411…search an image frame…to identify a finger of the user”), 64 (“In block 417…calculate a size of the identified finger features”).  Note that a finger feature corresponds to a partial region of an object that is the finger]
(Claim 12) calculate an area of each unit part of the object corresponding to a pixel of the first image by using the optical parameter and the depth information
[Reddy: Paragraph 32 (“…an algorithm calculates the finger width/size. For example, the known distance may enable a calculation to be made of the correspondence between the actual size/width of one image pixel and a representative size/width per pixel of the subject in the captured image”)]
(Claim 13) calculate the area of the each unit part by using a number of pixels of an image of the object and the area of the each unit part
[Reddy: Paragraph 32 (“…an algorithm calculates the finger width/size. For example, the known distance may enable a calculation to be made of the 
(Claim 14) wherein the optical parameter comprises information relating to an optical model of the camera
(Claim 15) wherein the optical parameter comprises information relating to a sensor size and a focal length of the camera
[Reddy: Per the analysis of claim 1, especially paragraphs 4 and 44 (especially equations 1 and 2).  Note that at least the focal length and sensor size are information relating to an optical model of the camera]

Regarding claim 19 (and similarly claim 21), Yokokawa further discloses: 
generate a second image indicating a depth of each pixel in the first image,
[Figs. 3, 8 and paragraphs 45 (“…The depth image acquirer 52…generate a depth image representing the distribution of the position in the depth direction about subjects existing in the field of view”), 70 (“ FIG. 8 schematically shows a depth image acquired”).  Note that the depth image is the second image]
generate a third image of the partial region of the object in the first image by using the second image,
[Figs. 3, 8, 9 and paragraphs 49 (“…detects the region of the image of an object based on the pixel values of a depth image), 75 (“…Regions 100 indicated by one-dot chain lines in the image 96a are the regions…detected by…matching between the depth image 90 of FIG. 8…and a template image”).  Note that the 
calculate the area of the partial region by using the third image and the parameter
[Per the analysis of claim 1]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040), Reddy (US 2017/0083230) and Yokokawa et al. (US 2014/0362188) as applied to claims 2-4, 12-15, 19 and 21 above, and further in view of Misawa et al. (JP 2016223815, with English translation).

Regarding claim 5, the combined invention of Sakurai, Reddy and Yokokawa discloses all limitations of its parent claim 4 but not expressly the following, which is taught by Misawa: 
detect a deteriorated region of the object by using a correlation between the first image and a deterioration sample image
[Figs. 2 (refs. 102, 103), 3 and page 6 of the English translation: paragraphs 5 (“The region extraction unit 102 extracts the power transmission facility 50 including the steel material”), 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”); page 7, paragraph 3 (“That is, the deterioration determination unit 

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Misawa as set forth above.  The reasons for doing so at least would have been to facilitate diagnosis of material and planning of maintenance, as Misawa indicated in the third paragraph on page 2 of the English translation.

>>><<<
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040), Reddy (US 2017/0083230) and Yokokawa et al. (US 2014/0362188) as applied to claims 2-4, 12-15, 19 and 21 above, and further in view of Misawa et al. (JP 2016223815, with English translation).

Regarding claim 6, the combined invention of Sakurai, Reddy and Yokokawa discloses all limitations of its parent claim 2 and additionally the following:
calculate areas of the deteriorated regions


The combined invention does not expressly the following, which is taught by Misawa: 
detect deteriorated regions of the object in a plurality of deterioration states
[Abstract (“…The processor evaluates the degradation level of the steel material included in the pick-up images, derives degradation characteristics of the steel material based on a point when the evaluation of the degradation level is made and the evaluation value of the degradation level”).
Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”);
page 7, paragraph 3 (“That is, the deterioration determination unit 103 estimates the deterioration level of the steel material 51 by determining the similarity between the color of each pixel included in the image of the power transmission facility 50 and the color indicated by the color sample by image analysis. The similarity is indicated using, for example, a cross correlation value”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Misawa as set forth above.  The reasons for doing so at least would have been to facilitate diagnosis of 

Regarding claim 7, Misawa further discloses: 
detect the deteriorated regions by using a correlation between the first image and deterioration sample images relating to the deterioration states
[Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”)]

Regarding claim 8, Misawa further discloses: 
wherein the deterioration states comprise at least one of a deterioration state during manufacturing or construction of the object and a deterioration state after manufacturing or construction of the object
[Fig. 2 and page 6 of the English translation: paragraph 7 (“The degradation determination unit 103 compares the captured image 60…of the power transmission facility 50 with the color sample sample (sic) (reference image), and generates correlation information”).  Note that as is clear from Fig. 2 the evaluation of degradation is done after manufacturing and/or construction and thus so are the deterioration states being evaluated] 

Regarding claim 9, Misawa further discloses: 
wherein the deterioration states comprise states relating to at least one of rust, corrosion, coating misalignment, coating detachment, an irregularity, damage, discoloring, design discrepancy, tilting, missed welding, missed coating, and a missed bolt or nut
[P. 13 of the English translation, paragraph 5 (“Deterioration characteristics vary depending on the steel material. For example, the nut is easily deteriorated and the yoke is not easily deteriorated. That is, the connecting fittings 81 at both ends in FIG. This is because the nut 82 and the stressed portion around the nut 82 are easily rusted”)]

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040), Reddy (US 2017/0083230), Yokokawa et al. (US 2014/0362188) and Misawa et al. (JP 2016223815, with English translation) as applied to claims 6-9 above, and further in view of Jahanashahi et al. (US 2013/0155061) and Andoji et al. (US 2012/0209653).

Regarding claim 10, the combined invention of Sakurai, Reddy, Yokokawa and Misawa discloses all limitations of its parent claim 6 but not expressly the following, which is taught by Jahanashahi and Andoji: 
calculate a repair priority of the deteriorated regions by using the areas of the deteriorated regions and past repair information
Jahanashahi: Fig. 3 and paragraphs 28 (“…A mean width more than 19 mm is the criterion for high-severity cracks”), 76 (“FIG. 3 illustrates…an optimum bounding box on the detected defect…The maximum computed length and width in this figure may be 410 mm. These quantities (i.e.…area…) may be used to prioritize a large number of defects for repair efforts”).
[Andoji: Paragraph 24 (“…the fault data including: fault history data…historical disaster data; determining a replacement priority…based upon the fault data”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Jahanashahi and Andoji as set forth above.  The reasons for doing so at least would have been to ensure that the maintenance of critical defects are prioritized, as Jahanashahi indicated in paragraph 30; as well as to overcome the deficiencies in scheduling maintenance that Andoji indicated in paragraphs 21 and 22.

>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040), Reddy (US 2017/0083230), Yokokawa et al. (US 2014/0362188), Misawa et al. (JP 2016223815, with English translation), Jahanashahi et al. (US 2013/0155061) and Andoji et al. (US 2012/0209653) as applied to claim 10 above, and further in view of Pogorelik et al. (US 2019/0049275).

Regarding claim 11, the combined invention of Sakurai, Reddy, Yokokawa, Misawa, Jahanashahi and Andoji discloses all limitations of its parent claim 10 and additionally the following:
wherein the repair priority becomes higher as the area of the deteriorated region that is in a first state of the deterioration state increases, and
[Jahanashahi: Fig. 3 and paragraphs 28 (“…A mean width more than 19 mm is the criterion for high-severity cracks”), 76 (“FIG. 3 illustrates…an optimum bounding box on the detected defect…The maximum computed length and width in this figure may be 410 mm. These quantities (i.e…area…) may be used to prioritize a large number of defects for repair efforts”).  Note that the larger the deterioration (such as a crack), the higher the severity and thus need to be given higher maintenance priority to lower the risk of failure, as would have been obvious to one of ordinary skill in the art]

The combined invention does not expressly disclose the following, which is taught by Pogorelik: 
the repair priority becomes higher for older past repair timing
[Paragraph 78 (“…evaluate a priority of inspection, e.g. based on the period of time since last inspection and/or since last maintenance”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Pogorelik as set forth above.  The reasons for doing so at least would have been that the longer a 

>>><<<
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2012/0140040), Reddy (US 2017/0083230) and Yokokawa et al. (US 2014/0362188) as applied to claims 2-4, 12-15, 19 and 21 above, and further in view of Mishima et al. (“Imaging Technology Accomplishing Simultaneous Acquisition of Color Image and High-Precision Depth Map from Single Image Taken by Monocular Camera,” TOSHIBA REVIEW, Vol. 73, No. 1, Jan. 2018).

Regarding claim 16, the combined invention of Sakurai, Reddy and Yokokawa discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Mishima: 
wherein the depth information comprises information relating to blur from a focal state of each color included in the first image 
[The first paragraph of section 3.3.  See also lines 1-2 on page 6 of the English translation.  Note that equation (1) is provided on P. 40 of the original Japanese version]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Mishima as set forth above.  The reasons for doing so at least would have been to enable simultaneous 

Conclusion and Contact Information

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 12, 2022